ELIZABETH ARDEN, INC.

2005 Management Bonus Plan

            1.    Purpose.    

The Elizabeth Arden, Inc. 2005 Management Bonus Plan (the "Plan") is intended to
provide cash incentives which will attract, retain and motivate highly competent
persons as executive officers of Elizabeth Arden, Inc. (the "Company") and its
subsidiaries and affiliates, on the basis of performance goals established for
them under the Plan and to ensure that cash bonus payments ("Bonus") are in
accordance with the arrangements established by the Committee (as defined in
Section 4). Bonuses paid under the Plan are intended to be exempt from the
limitations of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the "Code").



            2.    Authority to Establish Performance Goals and Bonuses

                       (a)        The Committee will have the authority to
establish for a Participant (as defined in Section 5), performance goals, and
the formulas for calculating a Participant's Bonus on the basis of such
performance goals or criteria established under or pursuant to the Plan (each a
"Bonus Formula"), for any fiscal year of the Company, or for a period which is
shorter or longer than a single fiscal year (the "Fiscal Period"). The
performance goals may be based on business criteria that apply to one or more
business units of the Company that Participant is involved in or the Company as
a whole (the "Company Criteria"), and may be a single goal or a range with a
minimum goal up to a maximum goal, with corresponding increases in the Bonus up
to the maximum award set by the Committee and as may be limited by this Plan.

                       The Company Criteria shall be as follows, individually or
in combination: (i) the attainment of certain target levels of, or a specified
increase in, the Company's enterprise value or value creation targets; (ii) the
attainment of certain target levels of, or a percentage increase in, the
Company's after-tax or pre-tax profits including, without limitation, that are
attributable to the Company's continuing and/or other operations; (iii) the
attainment of certain target levels of, or a specified increase relating to, the
Company's operational cash flow or working capital, or a component thereof
including, without limitation, inventory and accounts receivable; (iv) the
attainment of certain target levels of, or a specified decrease relating to, the
Company's operational costs and other expense targets, or a component thereof or
planning or forecasting accuracy; (v) the attainment of a certain level of
reduction of, or other specified objectives with regard to limiting the level of
increase in all or a portion of bank debt or other of the Company's long-term or
short-term public or private debt or other similar financial obligations of the
Company, which may be calculated net of cash balances and/or other offsets and
adjustments as may be established by the Committee; (vi) the attainment of a
specified percentage increase in earnings per share or earnings per share from
the Company's continuing operations; (vii) the attainment of certain target
levels of, or a specified percentage increase in, the Company's net sales,
revenues, market share, operating margin, net income or earnings before income
tax or other exclusions; (viii) the attainment of certain target levels of, or a
specified increase in, the Company's return on capital employed or return on
invested capital; (ix) the attainment of certain target levels of, or a
percentage increase in, the Company's after-tax or pre-tax return on
shareholders equity or total return to shareholders; (x) the attainment of
certain target levels in the fair market value of the Company's Common Stock,
par value $.01 per share (the "Common Stock"); (xi) the growth in the value of
an investment in the Common Stock assuming the reinvestment of dividends; and
(xii) the attainment of certain target levels of, or a specified increase in
EBITDA (net income plus the provision for income taxes (or net loss less the
benefit from income taxes), plus interest expense, plus depreciation and
amortization expense). In addition, Company Criteria may include comparisons to
the performance of other companies, such performance to be measured by one or
more of the foregoing Company Criteria. The Committee may disregard, at its
discretion, the effect of one-time charges and extraordinary events such as
asset write-downs, litigation judgments or settlements, changes in tax laws,
accounting principles or other laws or provisions affecting reported results,
accruals for reorganization or restructuring, and acquisitions or divestitures.

                       (b)        The performance goals and Bonus Formula for
the Company Criteria shall be established in writing by the Committee not later
than 90 days after the commencement of the period of service to which the Bonus
Formula relates (provided that the outcome is substantially uncertain at the
time the Committee actually establishes the Bonus Formula, and provided,
further, that the Bonus Formula is not established after 25% or more of the
period of service (as determined in good faith at the time the Bonus Formula is
established) has elapsed. The Bonus to which this Plan relates may not be the
exclusive bonus awarded to the Participants, as Participants may also receive a
cash bonus based on goals that relate to individual criteria for a Participant
under a different plan that is not issued under an exemption from the
limitations of Section 162(m) of the Code.

                       (c)        Each Participant will be assigned maximum and
threshold award levels of the Bonus. Maximum award level represents the maximum
amount of the Bonus that may be paid to a Participant for a Fiscal Period of the
Company. Threshold award level represents the minimum level that must be
achieved before a Bonus will be paid to a Participant under the Plan.
Performance below threshold level will earn no Bonus under the Plan. Each
Participant's maximum Bonus will be 200% of his or her base salary. Under no
circumstances will any Participant be paid a Bonus exceeding U.S. $3 million for
any fiscal year of the Company.

                       (d)        When the Committee establishes a performance
goal and Bonus Formula for a Participant, the Committee may provide (i) that the
Bonus will be paid in a single lump sum or that the Bonus will be paid over a
period of years, with or without interest on deferred payments, and (ii) if a
Bonus is to be paid over a period of years, whether the right to the unpaid
portion of the Bonus will be forfeited if the Participant ceases to be employed
by the Company before the Bonus is paid in full.

            3.    Review of Payment of Bonuses.     

Promptly after the end of the applicable Fiscal Period , the management of the
Company will present to the Committee a list showing with regard to each
Participant who has become eligible for consideration of a Bonus with regard to
that Fiscal Period (i) the performance goal or Bonus Formula with regard to that
Fiscal Period, (ii) the extent to which the performance goal was achieved or
exceeded, or other applicable information relating to the performance goal or
otherwise applicable to the Participant's Bonus Formula, and (iii) the Bonus, if
any, to which the Participant is entitled with regard to the Fiscal Period. No
Bonus may be paid to a Participant with regard to a Fiscal Period until the
Committee certifies that the Bonus with regard to that Participant shown on the
list (or on an amended list) is correct based upon the performance goal and the
Bonus Formula established for the Participant with regard to the Fiscal Period.



            4.    Administration

                        (a)    The Plan will be administered by the committee
(the "Committee") appointed by the Board of Directors of the Company (the
"Board") from among its members (which may be the Compensation Committee of the
Board) and shall be comprised, unless otherwise determined by the Board, solely
of not less than two members who shall be (i) "Non-Employee Directors" within
the meaning of Rule 16b-3(b)(3) (or any successor rule) promulgated under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), (ii) "outside
directors" within the meaning of Treasury Regulation Section 1.162-27(e)(3)
under the Code and (iii) "independent directors" as defined under the applicable
rules of the Nasdaq Stock Market or the Securities and Exchange Commission
("SEC"). The Committee is authorized, subject to the provisions of the Plan, to
establish such rules and regulations as it deems necessary for the proper
administration of the Plan and to make such determinations and interpretations
and to take such action in connection with the Plan and any Bonus Formula
established hereunder as it deems necessary or advisable. All determinations and
interpretations made by the Committee shall be binding and conclusive on all
participants and their legal representatives. No member of the Committee and no
employee of the Company shall be liable for any act or failure to act hereunder,
except in circumstances involving his or her bad faith, gross negligence or
willful misconduct, or for any act or failure to act hereunder by any other
member or employee or by any agent to whom duties in connection with the
administration of this Plan have been delegated. The Company shall indemnify
members of the Committee and any agent of the Committee who is an employee of
the Company, a subsidiary or an affiliate against any and all liabilities or
expenses to which they may be subjected by reason of any act or failure to act
with respect to their duties on behalf of the Plan, except in circumstances
involving such person's bad faith, gross negligence or willful misconduct.

                        (b)    To the extent permitted by law, the Committee may
delegate to one or more of its members, or to one or more agents, such
administrative duties as it may deem advisable, and the Committee, or any person
to whom it has delegated duties as aforesaid, may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. The Committee may employ such legal or other counsel,
consultants and agents as it may deem desirable for the administration of the
Plan and may rely upon any opinion or computation received from any such
counsel, consultant or agent. Expenses incurred by the Committee in the
engagement of such counsel, consultant or agent shall be paid by the Company, or
the subsidiary or affiliate whose employees have benefited from the Plan, as
determined by the Committee.

            5.    Participants.     

Participants will be limited to those executive officers of the Company or its
subsidiaries or affiliates as the Committee, in its sole discretion, determines
to be important or responsible for contributing to the success and future growth
and profitability of the Company and whom the Committee may designate from time
to time to receive Bonuses under the Plan (the "Participants"). Designation of a
Participant in any year shall not require the Committee to designate such person
to receive a Bonus in any other year or, once designated, to receive the same
type or amount of Bonus as granted to the Participant in any other year. The
Committee shall consider such factors as it deems pertinent in selecting
Participants and in determining the type and amount of their respective Bonuses.



            6.    No Rights to Continued Employment.     

Nothing in the Plan or in the establishment of any performance goal or Bonus
Formula, and no award of any Bonus which is payable immediately or in the future
(whether or not future payments may be forfeited), will give any Participant a
right to continue to be an officer or employee of the Company or its
subsidiaries or affiliates or in any other way affect the right of the Company
or its subsidiaries or affiliates to terminate the position or employment of any
officer or employee at any time.



            7.    Effective Date.     

The Plan shall be effective as of August 10, 2005, the date on which the Plan
was adopted by the Committee (the "Effective Date"), provided that the Plan is
approved by the shareholders of the Company at an annual meeting, or special
meeting of shareholders of the Company within 12 months of the Effective Date,
and such approval of shareholders shall be a condition to the right of a
Participant to receive a Bonus under this Plan. Performance goals and Bonus
Formulas may be established prior to the time the shareholders of the Company
approve this Plan; however, no Bonuses will be paid under this Plan unless it is
approved by the shareholders of the Company. This Plan shall terminate on the
fifth anniversary of the Effective Date (unless sooner terminated by the
Committee).



            8.    Amendments of the Plan.     

The Committee may, with the approval of the Board, amend the Plan at any time,
except that no amendment to the Plan will be effective if it materially changes
any of the criteria on which Bonuses under the Plan may be based, alters the
maximum Bonus which may be paid to a Participant with regard to the Fiscal
Period, or otherwise materially changes the Plan, unless the amendment is
approved by the shareholders of the Company. No amendment to the Plan may change
any performance goal or Bonus Formula which has been established for a
Participant under the Plan, or affect any Participant's right to receive a Bonus
which has been earned as a result of a performance goal or Bonus Formula
established for the Participant under the Plan, before the amendment, unless the
Participant consents to the change.



            9.    Termination of the Plan.     

The Plan may be terminated at any time by the Committee, with the approval of
the Board. Termination of the Plan will not, however, affect any performance
goal or Bonus Formula which has been established before the Plan is terminated
or the right of any Participant to receive payments of a Bonus based on such
goal or Bonus Formula.



            10.   Unfunded Plan.     

Participants shall have no right, title, or interest whatsoever in or to any
investments which the Company may make to aid it in meeting its obligations
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative or any other person. To the extent that any person acquires
a right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan. The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended.



            11.   Foreign Laws

.     The Committee may award a Bonus to Participants who are subject to the tax
laws of nations other than the United States, which Bonus may have terms and
conditions as determined by the Committee as necessary to comply with applicable
foreign laws or avoid unfavorable tax treatment to a Participant. The Committee
may take any action that it deems advisable to obtain approval of such Bonus by
the appropriate foreign governmental entity; provided, however, that no such
Bonus may be paid pursuant to this Section 11 and no action may be taken which
would result in a violation of the Exchange Act, the Code or any other
applicable law.



            12.   Governing Law.     

This Plan, Bonuses granted hereunder and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the State of
Florida (regardless of the law that might otherwise govern under applicable
Florida principles of conflict of laws).



            13.   Compliance With Code Section 409A

.    The Plan is intended to comply with Code Section 409A, to the extent
applicable. Notwithstanding any provision of the Plan to the contrary, the Plan
shall be interpreted, operated and administered consistent with this intent. In
that regard, and notwithstanding any provision of the Plan to the contrary, the
Company reserves the right to amend the Plan or any Bonuses granted under the
Plan, by action of the Committee, without the consent of any affected
Participant, to the extent deemed necessary or appropriate for purposes of
maintaining compliance with Code Section 409A and the regulations promulgated
thereunder.



               Amended January 30, 2008.